UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofJune 2011 Commission File Number000-49995 Argentex Mining Corporation (Translation of registrant’s name into English) Suite 835 – 1100 Melville Street, Vancouver, British ColumbiaV6E 4A6 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.Form 20-F[X]Form 40-F[] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) [] Note:Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. 51-102F3 MATERIAL CHANGE REPORT Item 1Name and Address of Company Argentex Mining Corporation (the “Company”) Suite 835 – 1100 Melville Street Vancouver, British ColumbiaV6E 4A6\ Item 2Date of Material Change June 27, 2011 Item 3News Release The news release was disseminated through Marketwire on June 27, 2011. Item 4 Summary of Material Change Effective June 27, 2011, the Company’s trading symbol on the OTC Bulletin Board for its common shares will change from “AGXM” to “AGXMF”. Item 5 Full Description of Material Change 5.1 Full Description of Material Change Effective June 27, 2011, the trading symbol for the Company’s common stock on the OTC Bulletin Boardhas changed from “AGXM” to “AGXMF” as a result of the Company’s redomicile from the State of Delaware to the Province of British Columbia, Canada.The Company’s trading symbol on the TSX Venture Exchange, “ATX”, is not expected to change. 5.2 Disclosure for Restructuring Transactions Not applicable Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable Item 7 Omitted Information None Item 8 Executive Officer Kenneth Hicks, President, (604) 568-2496 Item 9 Date of Report June 27, 2011 2 Suite 835 – 1100 Melville Street Vancouver, BC V6E 4A6 Office: (604) 568-2496 Fax: (604) 568-1540 www.argentexmining.com info@argentexmining.com Argentex Announces New Trading Symbol “AGXMF” on OTCBB Vancouver, BC, Canada - June 27, 2011 - Argentex Mining Corporation ("Argentex" or the "Company") (TSX-V: ATX, OTCBB: AGXMF) advises that as a result of its redomicile into the Province of British Columbia, which was previously announced on June 13, 2011, it is has become a foreign private issuer in the United States.Effective today, its trading symbol on the OTCBB has been changed from AGXM to AGXMF. About Argentex: Argentex Mining Corporation is an exploration company focused on the discovery of silver, gold and polymetallic deposits on its advanced late-stage exploration projects in the Patagonia region of southern Argentina. In total, Argentex owns 100% of the mineral rights to more than 35 projects located within approximately 307,981 acres (124,636 hectares) of highly prospective land located in the Santa Cruz and Rio Negro provinces. Shares of Argentex common stock trade under the symbol ATX on the TSX Venture Exchange and on the OTCBB under the symbol AGXMF. Neither TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release. On behalf of Argentex Mining Corporation: "Ken E. Hicks" President For additional information please contact: Peter A. Ball Executive Vice President Corporate Development Phone: 604-568-2496 (ext. 103) or 1-888-227-5285 (ext. 103) Email: peter@argentexmining.com www.argentexmining.com 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Argentex Mining Corporation /s/ Jeff Finkelstein Jeff Finkelstein, Chief Financial Officer and Treasurer Date:June 27, 2011 4
